Citation Nr: 0740319	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to  service connection for right sided 
numbness.

2. Entitlement to service connection for an extradural 
deformity "by disc osteophyte," to include a flattening of 
the spinal cord  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 19, 2007, the veteran was scheduled to appear at 
a video conference hearing before a Veterans Law Judge.  
Notably, he failed to appear.  On the hearing date, however, 
the appellant wrote a statement, which was received by VA 
shortly thereafter, in which he described the transportation 
difficulties he experienced the morning of the hearing.  

Under 38 C.F.R. § 20.704 (2007), a hearing may be rescheduled 
if the appellant presents good cause for his failure to show.  
The undersigned finds that good cause has been presented.  

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing at the RO before 
a Veterans Law Judge.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  The veteran is 
hereby cautioned that he must ensure that 
he has reliable transportation for the 
date of the hearing, as well as back up 
transportation in the event his primary 
driver becomes unavailable.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



